PER CURIAM.
Robert C. Johnson appeals the tax court’s order dismissing his petition for failure to prosecute. Our review of the record and the tax court’s opinion discloses no reversible error. Accordingly, we affirm on the reasoning of the tax court. See Johnson v. Commissioner, No. 93-18457 (U.S. Tax Ct. Oct. 18, 2002). We deny Johnson’s motion for summary disposition and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.